Mr. Justioe Horton delivered the opinion of the court. The only questions presented by counsel for appellant must be determined upon a consideration of the testimony in the case. But the bill of exceptions does not show that it contains all the testimony introduced on the trial, and it must therefore be presumed that there was before the trial court all the evidence necessary to justify the judgment rendered. C., B. & Q. R. R. Co. v. People, 139 Ill. 536; C. & M. Ry. Co. v. Cope, 36 Ill. App. 97; Lindgren v. Swartz, 49 Ill. App. 488. The judgment of the Superior Court is affirmed.